*137ORDER
PER CURIAM.
James O’Donnell (Appellant) appeals the trial court’s grant of Bi State Roof Systems, Inc.’s (Respondent) Motion for Summary Judgment based on a release with Hycel Properties Company (Hycel) signed by Appellant, and its denial of Appellant’s Motion for Reconsideration.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).